L. CHARLES WRIGHT, Retired Appellate Judge.
Appellant-defendant seeks to appeal from a judgment granting to plaintiff a writ of possession and damages for detention of real property. She has proceeded pro se on appeal. She has filed a less than two-page document entitled “Reply Brief.” The document contains no presentation of issues, relates to no ruling of the trial court, and utterly fails to inform this court of any error of the trial court. For complete failure to comply with Rule 28, Alabama Rules of Appellate Procedure, this court is unable to consider the appeal. Mitchell v. Southern Guaranty Insurance Co., 485 So.2d 1138 (Ala.1986); Stover v. Alabama Farm Bureau Insurance Co., 467 So.2d 251 (Ala.1985).
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
JUDGMENT AFFIRMED.
All the Judges concur.